Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 5-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
New Independent Claim 5 of claim set 5-9, directed to a device having baseband circuitry configured to perform estimating a phase offset, classified in CPC H04W 56/0035.
New Independent Claim 10 of claim set 10-20, directed to a device having subcarrier spacing between subcarriers is a function of a subcarrier spacing of subcarriers of a physical channel not designated for V2X communication and a symbol duration of the OFDM or SC-FDMA symbol is a function of a symbol duration of the OFDM or SC-FDMA symbols having indices used for transmitting subframes carrying information of the physical channel not designated for V2X communication, classified in CPC H04L 27/2675.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits (e.g. Electing the Amended Independent Claim 1 of claim set 1-4, directed to a device having baseband circuitry to map DMRS to a subframe carrying information of physical channel designated for vehicle to X (V2X) communication and to map the DMRS to four of the OFDM, classified in CPC H04J 

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 3-30-21 was filed after the mailing date of the Non-Final Rejection on 3-4-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10 & 12 of U.S. Patent No. 10,587,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the patented claims 1, 8, 
“and apply an Inverse Fast Fourier Transform (IFFT) of size N.sub.FFT to the OFDM or SC-FDMA symbols of the subframe to form the communication signal, wherein the size N.sub.FFT of the IFFT is N.sub.FFT=N.sub.FFT.sub.legacy/n, where n.di-elect cons.[1, 2, 3, 4, . . . ], where N.sub.FFT.sub.legacy is the size of the IFFT used for transmitting subframes carrying information of said physical channel not designated for V2X communication; and wherein a subcarrier spacing .DELTA.f.sub.SC between subcarriers is .DELTA.f.sub.SC=n.DELTA.f.sub.legacy, where n.di-elect cons.[1, 2, 3, 4, . . . ] and where .DELTA.f.sub.legacy is subcarrier spacing of a subcarriers of a physical channel not designated for V2X communication” from patented claim 1; “, wherein the subframe has a predetermined number N.sub.SC.sup.BW of subcarriers in the frequency domain, and a predetermined number N.sub.symb of OFDM or SC-FDMA symbols in the time domain; wherein a subcarrier spacing .DELTA.f.sub.SC between subcarriers is .DELTA.f.sub.SC=n.DELTA.f.sub.legacy, where n.di-elect cons.[2, 3, 4, 5, 6, 7, 8, . . . ] and where .DELTA.f.sub.legacy is subcarrier spacing of subcarriers of a physical channel not designated for V2X communication; and wherein a symbol duration T.sub.symb of the OFDM or SC-FDMA symbols having indices is T.sub.symb=T.sub.symb.sub.legacy/n, where T.sub.symb.sub.legacy is the symbol duration of OFDM or SC-FDMA symbols having the indices used for transmitting subframes carrying information of said physical channel not designated for V2X communication” from patented claim 8; 
each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW REs mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; the baseband circuitry is to puncture all REs of an OFDM or SC-FDMA symbol to which a DMRS has been mapped having an index j other than j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8], and k.di-elect cons.[0, . . . , m-1]; and the RF circuitry is to transmit with non-zero power on non-punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmits with zero power on punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped” from patented claim 9; 
“, wherein each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe; wherein each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; wherein the baseband circuitry maps a respective one of DMRS to the REs having the indices j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8], and k.di-elect cons.[0, . . . , m-1]; and wherein the RF circuitry is to transmit with non-zero power on REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmit with zero power on REs of the OFDM or SC-FDMA symbol to which the DMRS has not been mapped” from patented claim 10; and 
“each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe; in case the subframe has N.sub.symb=14 OFDM or SC-FDMA symbols being indexed from 0 to 13, each OFDM or SC-FDMA symbol has a normal cyclic prefix and the DMRS are transmitted by the UE in: the OFDM or SC-FDMA symbols having the indices 2, 6, 7 and 11; the OFDM or SC-FDMA symbols having the indices 3, 6, 7 and 10; the OFDM or SC-FDMA symbols having the indices 4, 6, 7 and 9; the OFDM or SC-FDMA symbols having the indices 2, 3, 10 and 11; or the OFDM or SC-FDMA symbols having the indices 2, 4, 9, 11 in case the subframe has N.sub.symb=12 OFDM or SC-FDMA symbols being indexed from 0 to 11, each OFDM or SC-FDMA symbol has an extended cyclic prefix and the DMRS are transmitted by the UE in: the OFDM or SC-FDMA symbols having the indices 2, 5, 6 and 9; the OFDM or SC-FDMA symbols having the indices 3, 5, 6 and 8; or the OFDM or SC-FDMA symbols having the indices 2, 3, 8 and 9; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe; each OFDM or SC-FDMA symbol of the subframe has N.sub.SC.sup.BW resource elements (REs) mapped by the baseband circuitry to the respective N.sub.SC.sup.BW subcarriers of the subframe, and wherein the N.sub.SC.sup.BW REs are continuously indexed with index i.di-elect cons.[0, 1, . . . , N.sub.SC.sup.BW-1]; the baseband circuitry is to puncture all REs of an OFDM or SC-FDMA symbol to which a DMRS has been mapped having an index j other than j(x)=k+mx for x=[0, 1, . . . , .left brkt-bot.N.sub.SC.sup.BW/m-1.right brkt-bot.] where m.di-elect cons.[2, 3, 4, . . . , 8] and k.di-elect cons.[0, . . . , m-1]; and the RF circuitry is to transmit with non-zero power on non-punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped, and transmit with zero power on punctured REs of the OFDM or SC-FDMA symbol to which the DMRS has been mapped” from patented claim 12.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate limitations to broaden the claimed language so long as the limitations or elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}. 
	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2=, The prior art fails to teach the UE of claim 1, wherein the baseband circuitry is configured to estimate a receive signal carrier frequency offset (CFO) by performing operations comprising: determining a phase offset between a given number of consecutive subparts of a received communication signal; and estimating the receive signal CFO based on the determined phase offset.

Response to Arguments
Applicant's arguments filed 9-7-21 have been fully considered but they are not persuasive. 
A/. With respect to Non-Statutory Obviousness type Double Patenting. The applicant indicated that the rejection to be held in abeyance until the claims are otherwise determined to be allowable.
-In reply, there was no Terminal Disclaimer of U.S. Patent No. 10,587,366 B2 to overcome the Obviousness Double Patenting.  Therefore, the Obviousness Double Patenting stands.

B/. With respect to previous 102(a)(1-2) rejections by Noh (US 2012/0250655), Tooher (US 2016/0192385), Jia (US 2013/0114756), and Kim (US 2018/0176058).
-In reply, applicant’s argument is found persuasive, therefore, previous 102(a)(1-2) rejections are hereby withdrawn.









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma (US 10,348,542 B2, same assignee) discloses method and apparatus for improving channel estimation within an OFDM communication system. Channel estimation in OFDM is usually performed with the aid of pilot symbols. The pilot symbols are typically spaced in time and frequency. The set of frequencies and times at which pilot symbols are inserted is referred to as a pilot pattern. In some cases, the pilot pattern is a diagonal-shaped lattice, either regular or irregular. The method first interpolates in the direction of larger coherence (time or frequency). Using these measurements, the density of pilot symbols in the direction of faster change will be increased thereby improving channel estimation without increasing overhead. As such, the results of the first interpolating step can then be used to assist the interpolation in the dimension of smaller coherence (time or frequency). {claims 1-19}

Kim (US 2018/0176058 A1) discloses a method and a device for receiving a reference signal of a first vehicle-to-vehicle (V2V) device for V2V communication in a wireless communication system. Particularly, the present invention comprises the steps of: receiving a reference signal configuration defined for the offset correction of a center frequency for V2V communication; and decoding a reference signal defined according to the reference signal configuration in a specific resource region, wherein the reference signal configuration is set such that a time interval between orthogonal frequency division multiple access (OFDM) symbol indexes, to which the reference signal is allocated, has a pre-defined size {Fig.9}.


Panicker (US 8,270,547 B2, same assignee) discloses a method and system for wireless communication channel estimation. A frequency offset hypothesis is determined. An interchannel interference ("ICI") matrix based on the frequency offset hypothesis is generated. Pilot channel estimates based on the ICI matrix are obtained. A correlation error of the pilot channel estimates to the frequency offset hypothesis is calculated. The correlation error is compared with a predetermined correlation error value. The frequency offset hypothesis is updated and the aforementioned steps are iteratively repeated if the correlation error is greater than the predetermined correlation error value. The pilot channel estimates are used to estimate the wireless communication channel {claims 1-20}.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464